

116 S3023 IS: Pediatricians Accelerate Childhood Therapies Act of 2019
U.S. Senate
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3023IN THE SENATE OF THE UNITED STATESDecember 11, 2019Ms. Ernst (for herself, Mr. Coons, Mrs. Hyde-Smith, Mr. Casey, Mr. Wicker, Mr. Bennet, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to authorize the Director of the National Institutes of
			 Health to make awards to outstanding scientists, including
			 physician-scientists, to support researchers focusing on pediatric
			 research, including basic, clinical, translational, or pediatric
			 pharmacological research, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pediatricians Accelerate Childhood Therapies Act of 2019 or the PACT Act of 2019. 2.Trans-NIH Awards for Early-Career Pediatric ResearchersPart G of title IV of the Public Health Service Act (42 U.S.C. 288 et seq.) is amended by adding at the end the following new section:
			
				489A.Trans-NIH Awards for Early-Career Pediatric Researchers
 (a)In generalThe Director of the NIH shall make awards to outstanding scientists, including physician-scientists, to support researchers focusing on pediatric research, including basic, clinical, translational, or pediatric pharmacological research.
 (b)Priority research topic areasIn carrying out subsection (a), the Director of NIH, in consultation with the Director of the Eunice Kennedy Shriver National Institute of Child Health and Human Development and the directors of other national research institutes and national centers that participate within the Trans-NIH Pediatric Research Consortium, shall—
 (1)establish priority research topic areas, informed by external stakeholders, including research institutions, research societies, patient organizations, and industry; and
 (2)consider opportunities to align such priority pediatric research topic areas with current and future priorities of the National Institutes of Health, including—
 (A)childhood cancer; (B)precision medicine, genetics, and genomics;
 (C)rare diseases and disorders, such as sickle cell disease, and other diseases and disorders with significant unmet training needs;
 (D)fetal, placental, and neonatal development; and (E)child and adolescent mental health.
 (c)Priority awardsIn making awards under this section, the Director of NIH shall— (1)give priority to researchers, including physician-scientists, who have a demonstrated proficiency in conducting pediatric research, but have not yet achieved research independence at the time of their application; and
 (2)give special consideration to researchers from populations that are historically underrepresented in pediatric medical research.
 (d)RequirementsThe Director of NIH— (1)shall require recipients of awards under this section to use such awards to support pediatric research activities, including costs associated with laboratory staff and other costs associated with the conduct of research; and
 (2)may allow recipients of awards under this section to use such awards for costs associated with receiving guidance and training from senior researchers as necessary to help such recipients reach a state of research independence, including conferences and other meeting participation.
 (e)Supplement, not supplantAwards made under this section shall be used to supplement, and not supplant, other funding for research career development awards..
 3.Trans-NIH Pediatric ConsortiumTitle IV of the Public Health Service is amended by inserting after section 409D (42 U.S.C. 284h) the following new section:
			
				409D–1.Trans-NIH Pediatric Consortium
 (a)EstablishmentThe Director of NIH shall establish and maintain a consortium to be known as the Trans-NIH Pediatric Research Consortium (in this sections referred to as the Consortium) to coordinate pediatric research programs across the National Institutes of Health.
 (b)MembershipThe members of the Consortium shall consist of representatives of multiple national research institutes and national centers.
 (c)ChairThe Chair of the Consortium shall be the Director of the Eunice Kennedy Shriver National Institute of Child Health and Human Development (or the Director’s designee).
 (d)DutiesIn coordinating pediatric research programs across the National Institutes of Health, the Consortium shall—
 (1)establish pediatric research priorities; (2)identify gaps and opportunities for research collaborations involving multiple national research institutes and national centers; and
 (3)identify opportunities to develop the next generation of pediatric researchers. (e)ConsultationThe Consortium shall consult regularly with external experts in the field of pediatric research, including children’s hospitals, children’s research institutions, patient organizations, and other stakeholders..